DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotary shaft” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “220”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
4.	Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Baek et al. (USP 10,059,025), discloses a stapling device of a paper finishing device, which is installed to staple a paper bundle ejected from an image forming device, the stapling device comprising: 
a stapler (100) including an entrance (100S) into which one side of paper is inserted; 
a moving part including a stapler moving bracket (211) on which the stapler is seated, and moving rollers (341,342) installed on the stapler moving bracket (fig.3); 
a driving part (fig.2) which moves the stapler moving bracket; 
a base frame (300) on which the stapler moving bracket and the driving part are installed and which includes a horizontal guide surface (see path 301) extending along the one side of the paper, a first corner stapling guide surface (see path 310a), and an inclined guide surface which diagonally connects the horizontal guide surface and the first corner stapling guide surface (see at least fig.5A); and
 a position guide part (330a,330b) which is installed on the base frame and wherein, when the moving rollers are positioned on the horizontal guide surface, the stapling device is in a horizontal stapling mode (fig.4), when the moving roller is moved along the first inclined guide surface, the stapling device is in a first corner stapling mode in which the stapler moving bracket is positioned to be inclined in a clockwise direction (fig.6A).
However, the prior art of record does not expressly disclose or fairly teach at least the position guide part including a second corner stapling guide surface and a second inclined guide surface which diagonally connects the horizontal guide surface and the second corner stapling guide surface and is inclined to be opposite to the first inclined guide surface, wherein, when the moving roller is moved along the first inclined guide surface and positioned on the first corner stapling guide surface, the stapling device is in a first corner stapling mode in which the stapler moving bracket is positioned to be inclined in a counterclockwise direction, and when the moving roller is moved along the second inclined guide surface and positioned on the second corner stapling guide surface, the stapling device is in a second corner stapling mode in which the stapler moving bracket is positioned to be inclined in a clockwise direction, as claimed.

Conclusion
5.	This application is in condition for allowance except for formal matters discussed in ¶2,3 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        6/3/2022